Order, Supreme Court, New York County (Kenneth Shorter, J.), entered on or about November 3, 1989, which denied the petition to consolidate arbitration proceedings, as unanimously affirmed, without costs.
Petitioner sought to consolidate four separate arbitration proceedings based upon five separate contracts. The Supreme Court properly denied the petition concluding that petitioner did not meet the threshold requirement for consolidation— namely, proof of a plain identity between the issues involved in the controversies. (Matter of City of Cohoes [Cohoes Police Benevolent & Protective Assn.], 63 AD2d 793.) This disposition is without prejudice to an application to consolidate made before the arbitrator. Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.